DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 2/19/2020. 

Claim Analysis
3.	Summary of Claim 1:
A composition comprising: 

(A) a polypropylene polymer; 

(B) a polyolefin elastomer; 

(C) an amino alcohol compound having the formula (I):  
    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale
 

or salt thereof, wherein 
RA is a bond or is C(R7R8);
R1 is H, OH or C1-C6 alkyl;
 R2 is H, OH or C1-C6 alkyl;
 R3, R4, R5, and R6 are independently H, or C1-C6 alkyl; 
R7 and R8 are independently H, OH or C1-C6 alkyl; 
wherein alkyl in R1-R8 is optionally independently substituted with OH, NR9R19, C1-C6 alkyl, or phenyl, wherein R9 and R19 are independently H or C1-C6 alkyl, and provided that if neither R7 nor R8 is OH, then at least one of R1 and R2 is OH; 

and (D) an additive component.

 
Claim Rejections - 35 USC § 103


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yanhai (CN 105175940 A; as listed on the IDS dated 6/4/2020, Full English Machine Translation Included Herewith).
Regarding claim 1, Yanhai teaches a composition comprising polypropylene, polyurethane and polyolefin elastomers, carbon black and diethanolamine, wherein diethanolamine reads on the formula (I) as required by the instant claim and the carbon black reads on the additive component (Example 1, [0026-[0037], Example 4, [0064-0074], Example 7, [0100]-[0111]).
Yanhai does not particularly teach the diethanolamine and the polyolefin elastomer together in a preferred embodiment.
However, Yanhai teaches the elastomer can be a polyurethane or a polyolefin elastomer or a mixture of the two (claim 3). Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 3, Yanhai teaches the elastomer is an ethylene copolymer ([0163], [0196]) thereby reading on the ethylene-alpha-olefin copolymer as required by the instant claim.
Regarding claim 4, Yanhai teaches ethanolamine, diethanolamine and a salt thereof (Example 1, Example 7).
Regarding claims 5-9, all embodiments of Yanhai do not contain formaldehyde, acetaldehyde, acrolein, propionaldehyde, or crotonaldehyde, therefore the composition is considered to have 0 mg/m3 of these ingredients.
Regarding claims 10-11, Yanhai is silent regarding the flexural modulus, tensile modulus, flexural yield strength, tensile yield strength and impact strength of the composition.
The mechanical properties of flexural modulus, tensile modulus, flexural yield strength, tensile yield strength and impact strength are functions of the composition. Yanhai et al. teach the same composition comprising a polypropylene, ethanolamine, polyolefin elastomer, and an additive as set forth in the rejection above. Therefore, the mechanical properties of flexural modulus, tensile modulus, flexural yield strength, tensile yield strength and impact strength in the composition of Yanhai is expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
Regarding claims 12-13, Yanhai teaches the composition is used in a shockproof film for transportation protection and protection of machines [0001-0007] thereby reading on the article as required by the instant claims.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanhai (CN 105175940 A; as listed on the IDS dated 6/4/2020, Full English Machine Translation Included Herewith) in view of Amici et al. (US PG Pub 2014/0255683 A1).
Regarding claim 2, Yanhai teaches the composition comprising 10-27 parts PVC, 20-40 parts silicon gel, 15 – 29 parts polypropylene, 9 – 18 parts elastomer, 3-19 parts cationic surfactant, and 1-5 parts curing agent (claim 1), wherein in a preferred embodiment (Example 4, [0063-0075] and Example 7 [0100-0111]) the polypropylene is present in an amount of 25 parts thereby corresponding to 16 wt% (25 parts of polypropylene/156 total parts x 100 = 16 wt%), the polyolefin elastomer is present in an amount of 9 parts thereby corresponding 6 wt% (9 parts polyolefin/156 total parts x 100 = 6 wt%), the diethanolamine is present in an amount of 16 parts corresponding to 10 wt% (16 parts diethanolamine/162 total parts x 100 = 10 wt%) and the carbon black is present in an amount of 38 parts thereby corresponding to 24 wt% (38 parts of carbon black/156 total parts x 100 = 24 wt%). As such, the amount of polyolefin elastomer (6 wt%) reads on the claimed range of from 5 wt% to 35 wt%, 
Yanhai does not particularly teach the amount of polypropylene as required by the instant claim.
	Amici et al. teach film compositions for use in automotive applications [0082], wherein the film compositions comprise a base polymer in an amount of from 60 to 95 wt% and a neutralizing agent (claim 1), wherein the neutralizing agent is dimethylethanolamine (claim 7), and wherein the base polymers are selected from polypropylene, polyolefins (including elastomers) and vinyl polymers [0032]. As such, Amici et al. teach a film composition containing polypropylene in amounts of from 60 to 95 wt% as a functional equivalent to the vinyl polymers as disclosed by Yanhai. Case law has held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.) and substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to replace the PVC of Yanhai with additional polypropylene, in an amount of from 60 to 95 wt%, thereby arriving at the claimed range for polypropylene as required by the instant claim.
	
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763